Citation Nr: 0634545	
Decision Date: 11/08/06    Archive Date: 11/27/06	

DOCKET NO.  04-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a sinus disorder. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post arthroscopic surgery of the left 
shoulder with residual scar and degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1999 to June 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  

The Board observes that a December 2003 rating decision 
granted service connection for a skin lesion of the right 
flank and assigned a noncompensable evaluation.  
Subsequently, in January 2005 the veteran submitted a 
statement that made reference to that skin lesion by 
describing the size and the location of that scar.  It is not 
clear whether the veteran intended this statement to 
constitute a request for an increased evaluation for that 
disability.  Accordingly, this matter is REFERRED to the RO 
for clarification.  

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the appellant 
if further action is required on his part.


REMAND

With respect to the veteran's claim for service connection 
for a back disorder, the veteran testified at his personal 
hearing before the BVA at the RO in June 2006 that he injured 
his back during service and sought private medical treatment.  
However, those private medical records are not associated 
with the claims file and are clearly relevant to the 
veteran's claim.  In addition, the veteran's service medical 
records  show that he was seen for complaints of low back 
pain in July 2002 and medical records dated following 
separation from service reflect that the veteran continues to 
experience complaints of low back pain.  

Following a VA general medical examination performed in 
September 2003 the examiner indicated that the veteran had 
complaints of back discomfort and that he probably had mild 
musculoskeletal back discomfort.  In addition, in March 2005 
the veteran had complaints of back pain and there was 
apparently spinal or paraspinal tenderness, although the 
impression at that time was back pain, most likely 
musculoskeletal.  

Given the continuity of the veteran's complaints of back pain 
and the absence of private medical records of treatment the 
veteran reported he received during service,  an attempt 
should be made to obtain the private medical records and that 
the veteran should be afforded a VA examination to ascertain 
the nature and etiology of any low back disorder that may be 
present.  See 38 C.F.R. § 3.303(b) (Pertaining to chronicity 
of a disorder or continuity of symptoms.); Savage v. Gober, 
10 Vet. App. 488 (1997).  

With respect to the veteran's claim for service connection 
for a sinus disorder, the veteran's service medical records 
show that he was seen on multiple occasions for upper 
respiratory symptomatology, including complaints associated 
with his sinuses.  VA medical records dated following 
separation from service also show complaints associated with 
the veteran's sinuses.  For example, a VA outpatient 
treatment record dated in June 2004 contained an impression 
of sinusitis.  Under the facts and circumstances of this case 
concerning this issue, the veteran should be afforded a VA 
examination to ascertain whether any currently diagnosed 
sinus disorder is causally or etiologically related to the 
symptomatology shown in service medical records.

As for the veteran's claim for an increased evaluation for 
his left shoulder disorder, the veteran was afforded a VA 
examination in September 2003 in connection with his claim 
for service connection for a left shoulder disorder, but the 
examination contains limited clinical findings with which to 
evaluate the current severity of the veteran's disability.  

For example, while the veteran was reported to have shoulder 
movements that were within normal limits, the veteran does 
have degenerative changes in his shoulder and the examination 
report did not indicate whether repetitive motion produced 
any additional functional loss due to flare ups of pain, 
fatigability, incoordination, pain on movement and/or 
weakness.  Also, while the RO provided notices contemplated 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with the veteran's claim for service connection 
for a left shoulder disorder, the RO has not provided 
appropriate notice in connection with the veteran's claim for 
an initial evaluation in excess of 10 percent after service 
connection had been established for that disability.  
Therefore, further development with respect to this issue is 
also necessary.

This case is being returned to the RO via the Appeals 
Management Center in Washington, DC, and the veteran will be 
notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for an initial evaluation in excess of 10 
percent for status post arthroscopic 
surgery of the left shoulder with 
residual scar and degenerative changes.

2.  The veteran should be requested to 
complete and return an authorization to 
permit the RO to obtain private medical 
records pertaining to private treatment 
the veteran reports he received during 
service for his back.


3.  The veteran should be afforded an 
examination of his back to ascertain the 
nature and etiology of any disorder that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, offer comments and an 
opinion as to whether any currently 
diagnosed low back disorder is causally 
or etiologically related to the 
symptomatology shown in service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  The veteran should be afforded an 
examination of his sinuses to ascertain 
the nature and etiology of any disorder 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, offer comments and an 
opinion as to whether any currently 
diagnosed sinus disorder is causally or 
etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principals involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,] 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

5.  The veteran should be afforded an 
examination of his left shoulder to 
ascertain the severity and manifestations 
of that disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail, including 
those pertaining to any scars of the left 
shoulder.  The examination report should 
address any weakened movement of the left 
shoulder, including weakened movement 
against the varying resistance, excessive 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any additional 
limitation of function.  If the veteran 
describes flare-ups of pain, the examiner 
should attempt to offer an opinion as to 
whether there would be additional 
limitation of functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  Since it is important "that each 
disability be viewed in relation to it's 
history[,] 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



